 458
 
         
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
358 NLRB No. 60
 
Road Works, Inc. 
and
 
Southern California District 
Council of Laborers and its Affiliated Local L
a-
borers International Union of North America, 
Local 1184.  
Case 21

RC

021306
 
June
 
14,
 
2012
 
DECISION AND DIRECTI
ON
 
B
Y 
C
HAIRMAN 
P
EARCE
 
AND 
M
EMBERS 
H
AYES
 
AND 
B
LOCK
 
The National Labor Relations Board, by a three
-
member panel, has considered determinative challenges 
in an election held on August 18, 2011,
1
 
and the hearing 
officer

s report recom
mending disposition of them.  The 
election was conducted pursuant to a Stipulated Election 
Agreement.  The tally of ballots shows 6 votes for and 4 
against the Petitioner, with 3 determinative challenged 
ballots.
 
The Board has reviewed the record in light 
of the e
x-
ceptions and briefs and has adopted the hearing officer

s 
findings and recommendations only to the extent co
n-
sistent with this Decision and Direction.
 
Background
 
The Employer performs asphalt crack and joint sealing 
on roads and parking lots.  Thr
ee brothers, Nathan, La
r-
ry, and Michael Blocker, own the Employer.  At the ele
c-
tion, three ballots were challenged: Javier Castro

s, Mike 
Wessel

s, and Daniel Blocker

s.
2
  
The hearing officer 
recommended sustaining the challenges to Castro

s and 
Blocker

s 
ballots, finding that Castro and Blocker volu
n-
tarily quit their employment with the Employer prior to 
the eligibility period.  The hearing officer recommended 
overruling the challenge to Wessel

s ballot.  However, 
given his recommendations as to Castro

s a
nd Blocker

s 
ballots
, Wessel

s ballot
 
was no longer determinative of 
the election outcome
.  Thus, the hearing officer
 
reco
m-
mended 
certifying the 
Petitioner.
 
The Employer has excepted to the hearing officer

s 
recommendation regarding Blocker

s ballot, conte
nding 
that Blocker did not quit his employment.  We find merit 
in that exception.
3
  
Accordingly, we shall direct that the 
Regional Director open and count Blocker

s and We
s-
sel

s ballots and issue a revised tally of ballots and the 
appropriate certification
.
 
                                        
                  
 
1
 
All dates are 2011
,
 
unless otherwise stated.
 
2
 
Daniel Blocker is the three owners

 
nephew.  This decision refers 
to him as Blocker.
 
3
 
There are no exceptions to the recommended dispositions of Ca
s-

 
ballots.
 
Blocker

s Employment
 
From March through late June, Blocker
 
worked as a 
field construction employee 
on the Employer

s City of 
San Diego project.
 
 
At some point during that project, he 
also began
 
a part
-
time night job in San Diego.
 
 
Some of 
the Employer

s 
other employees also had outside e
m-
ployment.  In 
June, 
Blocker asked
 
the Employer

s office 
assistant, Ali Tran, 
for a reduction in hours
, but 
he 
never 
told Tran that he 
intended to quit.
 
In late June, the 
City of San Diego project on which 
Blocker was stil
l working
 
was 
halted due to a wage co
m-
plaint
, 
and the Employer did not complete any additional 
work on the project 
before the August election
.
  
Blocker 
did not work on any of the Employer

s other projects 
after the City of San Diego project was halted.  He
 
co
n-
tinued his part
-
time job, increasing his hours there.
 
Blocker, 
Nathan Blocker
,
 
and Tran all 
testified that 
Blocker
 
did not
 
quit
 
his employment with the Employer.  
Tran testified that Blocker was an 

active

 
employee, 
and that Blocker was not laid off o
r terminated by the 
Employer.  All three testified that Blocker
 
was in touch 
with Nathan Blocker and Tran some time in August or 
September about the prospects for restarting the San D
i-
ego project and Blocker

s continued interest in working 
on it.
 
E
mployee 
Jose Cervantes testified that
, in June, 
Blocker
 
told him
 
that 
he
 

was going to leave the comp
a-
ny, and that he had an interview at a new job
.

  
Blocker 
denied making this statement, and the hearing officer did 
not make a credibility determination.
 
 
Nathan B
locker 
testified:
 
 
I

ve had multiple conversations [with 
Blocker
 
about 
him returning to work]. 
. . .
 
 
And a lot of it was mainly 
around San Diego coming to an end. 
 
And then, you 
know, if he got a better job or whatever, he was going 
to go where work is be
tter. 
 
But he

s working night[s] 
at a pizza place, so he could work days [for the E
m-
ployer] and

didn

t know when San Diego is going to 
start back up.
 
 
Tran testified that Blocker said that he intended to work at 
his new part
-
time job until the San Diego
 
project resumed.  
He also testified that the Employer hired additional emplo
y-
ees after Blocker stopped working, but that the new hires 
were not meant to replace Blocker.
 
The 
Hearing Officer

s Rep
ort
 
The 
hearing officer
 
concluded
 
that 
Blocker 
voluntarily 
quit his employment 
about 2
 
months before the election 
in favor of increased 
hours
 
at his other job.  Specifically, 
he found that
 
Blocker
 
told witnesses that he was leaving 
the Employer 
and then left; 
that Blocker
 
could have co
n-
 ROAD WORKS
,
 
INC
.
 
 
459
 
tinued to work f
or the Employer between late June and 
the election date
 
but chose to quit
;
 
that 
there 
was
 
no ev
i-
dence or contention that the Employer allows employees 
to pick
 
and
 
choose specific project
s
; 
that 
the Employer 
hired new employees after 
Blocker
 
left but did no
t 
re
call 
Blocker
 
to work; and 
that 
the Employer did not lay off 
Blocker
 
or grant him a leave
 
of absence.
 
Discussion
 
T
he party 
challenging a
 
ballot 
bears
 
the burden of 
pro
ving that the individual is in
eligible to vote.
  
Dean & 
Deluca New York, Inc.
, 338 NLR
B 1046, 1050 (2003)
; 
Regency Services Carts
, 325 NLRB 617, 627 (1998)
.
  
When a ballot is challenged on the ground that a voter 
has quit his or her employment prior to the election, the 
challenging party must demonstrate that the voter man
i-
fested a
 
clear
 
in
tent to 
quit before the election
.  See 
O
r-
ange Blossom Manor
, 324 NLRB 846, 847 (1997)
 
(su
s-
taining challenge where employee clearly and unambi
g-
uously expressed intent to resign)
; 
cf.
 
Foote 
&
 
Davies
, 
Inc.
, 262 NLRB 238, 238 (1982)
 
(finding that employee 
did 
not abandon interest in his struck job absent evidence 
of 

a clear intention to quit

)
.  
The Petitioner, the cha
l-
lenging party here, has not met this burden.
 
Blocker, co
-
owner Nathan Blocker, and office assi
s-
tant Tran all denied that Blocker quit.  
Although emplo
y-
ee Cervantes testified that Blocker told him that he 

was 
going to leave the company,

 
Blocker disputed Cerva
n-
tes

 
testimony, and the hearing officer did not credit Ce
r-
vantes

 
testimony over Blocker

s.  Moreover, even a
s-
suming the hearing of
ficer implic
i
tly credited Cervantes, 
his testimony does not clearly and unambiguously show 
that Blocker intended to quit 
before the election
.  Nathan 
Blocker

s testimony, quoted above, that Blocker said 

he 
was going to go where work is better,

 
likewise f
ails to 
demonstrate that Blocker manifested a clear and una
m-
biguous intent to quit.  And, after the City of San Diego 
project was halted, Blocker demonstrated his interest in 
continued employment with the Employer by asking N
a-
than Blocker and Tran about th
e prospects for that pr
o-
ject restarting and by confirming his interest in working 
on the project when it did.
 
In finding that Blocker had quit prior to the election, 
the 
hearing officer
 
found that
 
the Employer performed 
other jobs in San Diego that Blocker
 
could have worked 
on.  However, 
nothing in the record indicates 
that the 
Employer was
 
work
ing on other jobs
 
in 
or near 
San Di
e-
go.
  
And the mere fact that there might have been work 
elsewhere does not show that Blocker quit by not taking 
that work.
4
  
In th
is regard, the hearing officer found that 
Blocker had 

rejected

 
other work with the Employer, 
but there is no evidence that the Employer offered 
Blocker work that he rejected.  The
 
hearing officer also
 
found
 
that
 

Tran testified
 
. . . that if Blocker had 
not en
d-
ed his work with the Employer, he would have worked 
for the Employer between late June and September
.

  
Contrary to the hearing officer, and as indicated above, 
Tran never testified that Blocker ended his work with the 
Employer.
 
The 
hearing officer

s remaining findings

i.e., 
that 
there was no evidence 
the Employer allows employees to 
pick
 
and
 
choose 
their work 
assignments
, 
that the E
m-
ployer hired new employees after Blocker left
,
 
and that 
the Employer did not lay off 
Blocker or 
grant him
 
a leave 
of a
bsence

do not prove that Blocker quit.  To the co
n-
trary, Blocker

s inquiries about the prospects for the San 
Diego project restarting, his expressed interest in resu
m-
ing work on that project, and the mutually corroborative 
testimony of Blocker, Nathan Bloc
ker, and Tran denying 
that Blocker quit warrant a conclusion that he did not 
quit his employment with the Employer.  At a minimum, 
we find that the Petitioner did not meet its burden of 
demonstrating that Blocker manifested a clear intent to 
quit before th
e election.  Accordingly, we reverse the 
hearing officer

s finding that Blocker voluntarily quit his 
employment, and we overrule the Petitioner

s challenge 
to his ballot.
5
 
DIRECTION
 
I
T IS DIRECTED
 
that the Regional Director for Region 
21 shall, within 14 days from the date of this Decision 
and Direction, open and count the ballots of 
Daniel 
Blocker
 
and Mike Wessel, and 
thereafter 
prepare and 
serve on the parties a revised tally of ballots and 
issue
 
the 
appropriate certification.
 
                                        
                  
 
4
 
As the hearing officer noted, the Employer

s base of operations in 
Pomona, California, is approximately 100 miles from San Diego, and 
the location of the Employer

s other work is not in the record.
 
5
 
The hearing officer also summarily found tha
t there was no ev
i-
dence that Blocker worked a sufficient number of days as a unit e
m-
ployee to be eligible under the 
Daniel/Steiny
 
eligibility formula for 
construction
-
industry employees.  See 
Daniel Construction Co
., 133 
NLRB 264 (1961), as modified at 167
 
NLRB 1078 (1967); 
Steiny & 
Co.
, 308 NLRB 1323 (1992).  Contrary to the hearing officer, the re
c-
ord demonstrates that Blocker is eligible under that formula.  We note, 
moreover, that the Petitioner never raised Blocker

s alleged failure to 
meet that formul
a as a basis for challenging his eligi
bility.
 
 
